Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 September 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     
                     Head Quarters Sir
                     16h Sepr 1782
                  
                  Agreeable to your Excellency’s request I have written to Governor Hancock to call out the Militia in the neighbourhood of Boston should the enemy threaten the Fleet under the command of the Marquis de Vaudreuil.  I have the honor to be most sincerely yr Excellency’s obt and hble servt.
                  
               